DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4-26-2021 have been fully considered but they are not persuasive.           The rejection of claims 1-2, 22-27, 33 and 45 remain rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2007/0264573) because Yamada et al. teaches a lithium-containing composite oxide represented by Formula LipNxMyOzFa where N can comprise Co and Mn when M comprises Al which is different than N. Yamada et al. teaches the claimed invention when 0.95 < p < 1.0]; x = 1; 0 < y < 0.05; 1.95 < z < 2.60] and a = 0.       The rejection of claims 1-2, 22-27, 33 and 45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-11, 15-21 and 24-25 of U.S. Patent No. 10,164,256 because no terminal disclaimer has been filed.        The rejection of claims 1-2, 22-27, 33 and 45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. US 10,141,572 because no terminal disclaimer has been filed.         
Election/Restrictions
Applicant's election with traverse of a powder comprising particles comprising a compound having the formula III, LiaCo1-xMxAlgO2, where M = Mn in the reply filed on 4-11-2019 is acknowledged.  Therefore, a powder comprising particles comprising a compound having the formula III, LiaCo1-xMxAlgO2, where M = B, Ca or Ga was searched.  Since B, Ca and Ga has been cancelled, LiaCo1-xMxAlgO2 where M=Zr was searched. Since Zr has been cancelled, LiCo0.99Al0.01AO2 where M=Al was searched. Since Al has been cancelled, LiCo0.99M0.1AO2 where M=Ni and Mn was searched. Since Ni has been cancelled, LiCo0.99M0.1AO2 where M = Mn was searched.  Also, a powder comprising particles comprising a compound having the formula III, LiaCo1-xMxAlgO2, where M = Mn only was searched.
               The requirement is still deemed proper and is therefore made FINAL.
Claims 28-31 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-11-2019.                                                Claim Rejections - 35 USC § 112
Claims 1-2, 22-27, 33 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
C01-xMxAlyO5 Wherein” should be instead “LiCo1-xMxAlOwherein".              Claims 24-27 are rejected because the subscript “y” should instead be “"             Claim 33 is rejected because the subscript “y” should instead be “”.              Claim 33 is rejected because the range presented does not fall within the range currently cited in amended claim 1. Therefore this claim should be deleted.             Claim 45 is rejected because the claim should cite “wherein M is”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 22-27, 33 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2007/0264573).
Yamada et al. teaches a lithium-containing composite oxide represented by Formula LipNxMyOzFa where N is at least one element selected from the group consisting of Co, Mn, etc. while M is at least one element selected from the group consisting of Al, transition elements other than N, etc. where 0.9 < p < 1.2 [teaching the claimed invention when 0.95 < p < 1.0]; 0.95 < x < 2.00; 0 < y < 0.05; 1.9 < z < 4.2 [teaching the claimed invention when 1.95 < z < 2.60] and 0 < a < 0.05 [teaching the claimed invention when a=0]. Yamada et al. teaches specifically on page 9, Example 5, 1.01Co0.98Al0.004Mg0.004Ti0.002O2.            Yamada et al. discloses the claimed invention except for specifically teaching that the lithium containing composite oxide is specificallyLip=0.95 to less than 1(Co0.98Mn0.02)x=1Aly=0.001-0.05Oa=1.95-2.60.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CoMn instead of Co only as the N elements and use Al instead of Al, Mg and Ti for the M element because Yamada et al. teaches that these elements can be used in the lithium containing composite oxide as explained above and one would expect therefore that these elements would function in a similar way and give similar results.          It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Lip=0.95 to less than 1(Co0.98Mn0.02)x=1Aly=0.001-0.05Oa=1.95-2.60, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Lip=0.95-1.10(Co0.98Mn0.02)x=1Aly=0.001-0.05Oa=1.95-2.60, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-2, 22-27, 33 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-11, 15-21 and 24-25 of U.S. Patent No. 10,164,256.           Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,164,256 claims in claim 1, a powder comprising particles comprising a compound represented by formula, LiaCo1-x-yMyMnxOd where 0.95 < a <1.30; 0 < x <0.30 and 1.98  < d <2.04 and where M = Al, etc.  [Thus claiming the same invention of the claimed invention comprising formula (III), 0.95 < a <1.10; 0.001 < x < 0.07 and 1.98 < d <2.04.  U.S. Patent No. 10,164,256 claims in claims 2-5 and 16-19 specified range limitations for “a”; “x” and “y”.  U.S. Patent No. 10,164,256 claims in claim 15, wherein M is Al.

Claims 1-2, 22-27, 33 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. US 10,141,572.             Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,141,572 claims in claim 1, a compound represented by < a <1.10; 0 < x <0.08; 0 <g < 0.05 and 1.95  < d < 2.60.  [Thus claiming the same invention of the claimed invention comprising formula (III), when 0.95 < a <1.10; 0 < x < 0.08; 0 <g < 0.05 and 1.95 < d < 2.60, in the formula, LiaCo1-xMnxAlgOd].  U.S. Patent No. US 10,141,572 claims in claims 2-5, specified range limitations for “g”.                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727